Citation Nr: 0009835	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the right hip.

2. Entitlement to an increased disability evaluation for 
residuals of a right patellectomy, currently evaluated as 
40 percent disabling.

3. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1955 to 
November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in November 1997 and April 
1998 by the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

REMAND

Initially, the Board notes that while the statutory "duty to 
assist" does not attach until it has been determined that a 
claim is well grounded, there is certain development which 
must be accomplished even before the determination of whether 
a claim is well grounded or not can be made.  This includes 
ensuring that the record is complete.  In this regard, the 
appellant has testified at a hearing before the undersigned 
Member of the Board in March 2000, that he recently received 
treatment from the VA for the disabilities at issue and that 
those records had not been associated with the claims folder.  
VA treatment reports are considered to be constructively of 
record and as such, efforts must be undertaken to obtain 
those reports and associate them with the claims folder.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (Where the United 
States Court of Appeals for Veterans Claims noted "[t]he 
Court cannot accept the Board being 'unaware' of certain 
evidence, especially when such evidence is in possession of 
the VA, and the Board is on notice as to its possible 
existence and relevance.")  See also Bell v. Derwinski, 2 
Vet.App. 611 at 613,  (1992) (The Court indicated that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably expected be a part 
of the record "before the Secretary and the Board," such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record.)

The Board further notes that there appears to be some 
confusion in the medical evidence of record with regard to 
the relationship between the service-connected right knee 
disorder and a hip and/or a back disability.  In October 
1997, a VA physician indicated after review of the claims 
folder and physical examination of the appellant, that it was 
his opinion that the appellant's "changes in his hips are 
not secondary to the changes in the right knee, but are 
separate entities.  However, a private physician, in a 
February 2000, statement indicated the following:

He (the appellant) has developed a 
chronic pain in the knee and increased 
back pain which seems to be related to 
the development of osteo[-]arthritis of 
his lumbar spine.  This affiliction (sic) 
is apparently incurred as a result of his 
gait which causes him to limp due to his 
painful right knee.

While the VA physician concluded that the appellant's hip and 
knee disabilities were separate entities, there was no 
comment regarding whether the hip disorder was aggravated by 
the right knee disorder nor was there any discussion 
regarding the possible relationship between the right knee 
and any back pathology.  Although the private physician 
indicated that there is a relationship between the back 
pathology and the right knee disorder by virtue of the 
appellant's altered gait, there was no comment regarding the 
presence of any hip disorder and its relationship, if any, to 
the right knee disorder.  The remainder of the medical 
evidence of record does not address the etiology of any back 
or hip disabilities.  Accordingly, in view of these findings, 
the Board believes that additional medical evidence is 
necessary to clarify the etiology of any hip and/or back 
disabilities.

Finally, with regard to the claim for a total disability 
evaluation for compensation purposes based upon individual 
unemployability, the appellant, through his representative 
has requested that a Social and Industrial Survey be 
completed in view of the lack of competent evidence of record 
addressing the appellant's employability.

In an effort to provide an adequate record upon which to 
fairly decide the merits of the appellant's claims, and to 
ensure due process, this case is REMANDED for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate may 
result in an adverse decision.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

2.  The appellant, with the assistance of 
his representative, should be requested 
to provide a list with the dates and 
locations of all treatment, both VA and 
private, for his service-connected knee 
disability from 1997 to the present time 
to include any treatment reports which 
address the etiology of the hip and/or 
back disabilities.  The RO should make 
arrangements to obtain records from the 
sources listed by the appellant. The 
Board is particularly interested in all 
VA treatment reports.  The RO should also 
make sure that the records of any private 
treatment afforded to the appellant are 
obtained.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  All the records obtained should 
be made part of the claims folder.

3.  A VA Social and Industrial Survey 
should be conducted in an effort to 
determine the appellant's employment 
status.

4.  After the aforementioned records are 
associated with the claims folder, the RO 
should schedule the appellant for a 
comprehensive VA examination specifically 
to determine the current extent and 
severity of his service-connected knee 
disability as well as to obtain an 
opinion regarding the presence and 
relationship, if any, between the knee 
disability and the hip and back 
disorders.  The entire claims folder, a 
copy of this remand, and a copy of all 
the applicable rating criteria must be 
made available to, and reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner to include 
neurological testing and x-rays should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning 
of the appellant's knee, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  In that the 
examination is to be conducted for 
compensation rather than for 
treatment purposes, the physician 
should specifically address the 
functional impairment of the 
appellant's knee in correlation with 
the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999).  The examiner 
should provide a description of the 
effect of any pain on the function 
and movement of the appellant's 
knee.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); See 38 C.F.R. 
§ 4.40 (1999) (functional loss may 
be due to pain, supported by 
adequate pathology).  See also 
Arnesen v. Brown, 8 Vet.App. 432 
(1995).  In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation 
on normal functioning of the knee 
caused by pain. The examiner must 
conduct range of motion (ROM) 
testing, and should report the exact 
ROM of the right knee.  The ROM 
results should be set forth in 
degrees, and the report should 
include information as to what is 
considered "normal" range of 
motion.   See 38 C.F.R. § 4.46 
(1999); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

c.  After completion of the above 
and examination of the appellant's 
back and hips, the examiner is 
requested to identify all disability 
present within these joints, and 
provide an opinion as to whether 
there is a reasonable probability 
that any current pathology of the 
back and/or hips was caused or 
aggravated by the service-connected 
knee disability.  If there is no 
medical possibility that the knee 
disorder may have caused or 
aggravated the appellant's back and 
hip disorders, the physician should 
clearly and unequivocally indicate 
so.  The physician should be advised 
that since the opinion is required 
to properly adjudicate the claim for 
compensation, it should be 
comprehensive and should include 
full rationale and a discussion of 
any medical studies on the subject 
deemed to be pertinent.

d.  The examiner should further 
provide an opinion regarding the 
appellant's employability relative 
to his service-connected right knee 
disability and any other disability 
identified on examination.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report fails to comply with the 
instructions noted above or adequate 
respond to the specific opinions 
requested, the report must be returned to 
the physician for corrective action. 38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate all claims at issue on 
appeal to include the claim for a total 
disability evaluation for compensation 
purposes based upon individual 
unemployability.  The RO must consider 
all the evidence of record, to include 
the additional evidence submitted by the 
appellant at his hearing in March 2000 as 
well as all evidence obtained as a result 
of this remand.  The readjudication of 
the knee disability must be within the 
analytical framework provided by the 
Court in DeLuca, supra.  In so doing, the 
RO must consider alternative diagnostic 
criteria that may be applicable for this 
disability, to include separate ratings 
for any additional functional loss caused 
by pain, etc.  Further, the RO's 
consideration of referring this increased 
rating claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

7.  In addition to the above, the RO is 
advised to consider carefully the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b) 
(West 1991).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).


If any benefit, for which a notice of disagreement has been 
filed remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


